Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the indication of the composition” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not recite an indication of the composition.  
Claim 2 recites the limitation “the composition is used for the treatment of acute or chronic pain”.  This appears to be a use claim without reciting any steps, hence, a future intended use of the composition.  
Claim 11 recites the phrase “wherein the tablet capsule or suspension is a tablet, capsule or suspension with polmacoxib and pregabalin mixed, and the tablet comprises a double-layered tablet, a multi-layered tablet, or a single tablet.  The phrase renders the claim indefinite because it recites a range within a range or broader range follows by a narrower range, in view of the tablet follows by tablet comprises a double-layered 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Magnus-Miller et al. US 6,593,368, in view of Lee et al. (Clinic in Orthopedic Surgery 2017; 9:439-457).
Magnus-Miller teaches a composition useful for the treatment of acute pain and inflammatory pain, comprising combination of pregabalin and celecoxib in a ratio of from 1:50 to 50:1.  See column 4, lines 47-54, abstract, and claims.  The composition can be formulated into capsule, suspension or tablet that further comprises excipients such as lactose, cellulose, magnesium stearate, mannitol, and the like.  See column 5, lines 30-54.    
Magnus-Miller does not expressly teach cox-2 includes polmacoxib.  However, a study in the Lee reference shows that celecoxib’s better alternatives include polmacoxib.  See pages 439-440, which concludes that polmacoxib was relatively well tolerated and superior over celecoxib.  
.

Claims 7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Magnus-Miller et al. US 6,593,368, in view of Lee et al. (Clinic in Orthopedic Surgery 2017; 9:439-457) and Patel et al. US 2008/0260817 A1. 
Magnus-Miller and Lee are relied upon for the reasons stated above.  The references do not expressly teach the composition in the form of a multi-layer tablet.
Patel teaches a therapeutic composition comprising a COX-2 selective inhibitor and an LTB4 receptor antagonist for the treatment, prevention, or inhibition of inflammation, an inflammation-related disorder, pain, or a pain-related disorder.  See abstract.  COX-2 includes celecoxib is found in paragraph 0067 and Table 3.  Multi-layer tablet comprises different active agent in different layer is found in paragraph 0081 and Examples.  Pain includes inflammatory pain and neuropathic pain is found in paragraphs 0123 and 0141-0145.  Coated capsule or tablet is found in paragraphs 0081, 0094 and 0116-0117. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SUSAN T TRAN/Primary Examiner, Art Unit 1615